ORDER
This matter having been duly presented to the Court on the motion of DAN A. DRUZ, seeking to be transferred to disability inactive status pursuant to Rule 1:20—12(e); and good cause appearing;
It is ORDERED that the motion is granted and DAN A. DRUZ IS hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that DAN A. DRUZ is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that the pending disciplinary proceedings against DAN A. DRUZ are hereby deferred pursuant to Rule 1:20—12(e) until further Order of the Court; and it is further
ORDERED that DAN A. DRUZ comply with Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DAN A. DRUZ pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
*232ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.